March 2, 2011 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-8629 Subject: Nationwide Variable Account-II Nationwide Life Insurance Company N-4 Post-Effective Amendment No. 12, 1933 Act File No. 333-140621 CIK No.:0000356514 ACCESSION NUMBER: 0001190903-11-000003 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, and on behalf of its Nationwide Variable Account-II, Nationwide Life Insurance Company ("Nationwide") respectfully requests the withdrawal of Post-Effective Amendment No. 12, filed January 4, 2011, File No. 333-140621, together with all exhibits thereto ("the Registration Statement"). Nationwide's request is driven by the SEC staff's instruction to withdraw the registration statement and refile it as a new registration statement.Accordingly, Nationwide respectfully requests effectiveness of this withdrawal to be as soon as practicable. Nationwide confirms that: (i) the Registration Statement has not automatically become effective nor been declared effective by the Securities and Exchange Commission; (ii) no securities have been sold pursuant to the Registration Statement or the prospectus incorporated therein; and (iii) no preliminary prospectus contained in the Registration Statement has been distributed. If you have any questions concerning this matter, please contact me at 614-249-8782. Sincerely yours, Nationwide Life Insurance Company /s/JAMIE RUFF CASTO Jamie Ruff Casto Managing Counsel cc: Ms. Rebecca Marquigny
